Order, Family Court, New York County (Gloria Sosa-Lintner, J.), entered on or about December 19, 2003, which, insofar as appealed from as limited by petitioner’s brief, denied petitioner’s application to cancel, reduce or suspend payment of his child support arrears, unanimously affirmed, without costs.
Under Family Court Act § 451, the court has no discretion to cancel, reduce or otherwise modify child support arrears accrued prior to the making of an application for such relief. “Child support arrears must be awarded in full, regardless of whether the defaulter has good cause for having failed to seek modification prior to their accumulation” (Matter of Dox v Tynon, 90 NY2d 166, 174 [1997]). There is no exception for arrears accrued during a period of incarceration (see Matter of Onondaga County Dept, of Social Servs. v Timothy S., 294 AD2d 27, 29 [2002], citing, inter alia, Matter of Knights v Knights, 71 NY2d 865 [1988]). Nor is there an exception for arrears that petitioner claims are frustrating his efforts to obtain the driver’s license he needs for gainful employment. Concur—Saxe, J.P., Ellerin, Williams, Catterson and Malone, JJ.